Eastman, J.
By section 12 of chapter 17 of the Compiled Statutes, it is enacted as follows: “ The county of Grafton is divided into two judicial districts, to be known by the names of the eastern and western judicial districts of the county of Grafton.”
Section 13 of the same chapter enumerates the towns that “ constitute the eastern judicial district,” and among them is the town of Wentworth.
Section 14 enumerates the towns that “constitute the western judicial district,” and among them is the town of Benton.
Section 15 is as follows : “ All actions, petitions, appeals *417and prosecutions, in all civil eases, shall be commenced, entered and prosecuted in the court of common pleas for said districts, in the same manner they would be if each of said, districts was a distinct county.”
The language of the statute is very explicit, and it appears to us that there cannot be any doubt in regard to the question transferred. The county is divided into two districts, in express terms, and the civil business of the common pleas is to be transacted in the same manner as if each district was a distinct county. The phraseology of the 15th section would seem to be too plain to leave any room for doubt. All actions, petitions, appeals, and prosecutions, in all civil cases, shall be commenced, entered, and prosecuted in the court of common pleas for said districts, in the same manner they would be if each of said districts was a distinct county.
The criminal business of the county remains unchanged by the division into districts ; for the division is not to affect the rights or duties of any officer or person, except so far as is expressly provided in the chapter. And so, likewise, with the ordinary business of a justice of the peace. Comp. Stat. ch. 17, § 16.
But all civil business, entered or transacted in the common pleas, is to be done in the same manner as if each of the districts was a distinct county. So far as the civil business of the common pleas is to be regarded, each district is a distinct county.
This action was originally entered before a magistrate in the town of Wentworth, in the eastern judicial district, against the defendant residing there, the plaintiff residing at Benton, in the western district. Judgment was rendered against the plaintiff, at Wentworth, and from that judgment he took an appeal. Now were Benton and Wentworth in two distinct counties, where should the appeal be entered ? Manifestly in that county in which Wentworth is situated, and where the judgment was rendered. It could not follow *418the plaintiff into another county, nor would the common pleas, in such county, have jurisdiction of the action. If, then, these districts are to be treated as distinct counties, for the transaction of all civil business in the common pleas, and all appeals, in all civil actions, are to be entered and prosecuted in the common pleas, in the same manner they would be if each of the districts was a distinct county, this appeal should have been entered in the eastern judicial district in which Wentworth is situated, and where the action was originally entered and judgment rendered ; and not having been entered there, but in the western district, the motion to dismiss the appeal was properly made, and should be granted.